Citation Nr: 1403935	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-01 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from November 1987 to May 1988.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2010 decision by the RO which denied the benefits sought on appeal.  

In his substantive appeal (VA Form 9), received in January 2011, the Veteran indicated that he wanted to be scheduled for a Travel Board hearing at the RO.  However, in a letter received in March 2012, the Veteran indicated that he wanted to withdraw his hearing request and to have his appeal forwarded to the Board for adjudication.  

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran is not shown to have a hearing loss or tinnitus at present which is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or aggravated by service nor may any claimed sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1131, 1154, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.385, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2013).  

2.  The Veteran does not have tinnitus due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326.  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished to the extent necessary to adjudicate the issues addressed in this decision, and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was examined by VA for his claim of hearing loss and tinnitus, and all VA and private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's Virtual VA electronic medical records.  The Board finds that the VA examination was comprehensive in scope, included a discussion and analysis of the Veteran's medical history and current findings, and is adequate to render a fair and impartial determination on the merits of the issues on appeal.  

Concerning the Veteran's service records, the Board notes that while the current evidence of record includes only his service enlistment examination and some personnel records, the Veteran does not allege that he reported or otherwise sought medical attention for any hearing problems or tinnitus during his less than six months of active service.  In light of the fact that the Veteran is not shown to have a hearing loss at present, including under the holding in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), and the VA examiner's opinion regarding the etiology of the claimed disabilities, the law and not the facts are dispositive of these issues.  Therefore, further delay of a decision on these issues pending a remand to obtain any additional service treatment records (STRs) would serve no useful purpose or provide any benefit flowing to the Veteran.  Therefore, the Board will proceed to adjudicate the claims for bilateral defective hearing and tinnitus.  

Further, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and sensorineural hearing loss is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).   

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Defective Hearing & Tinnitus

The Veteran contends that he has a hearing loss and tinnitus that he believes is related to noise exposure in service from marching near tanks during basic training when they were firing, from "multiple hours" of live firing with the M-16 and 
M-60, from aircraft engine noise during his training as a flight operations specialist and from generators.  

Audiometric findings on the Veteran's service enlistment examination in September 1987, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
10
LEFT
10
5
5
5
10

When examined by VA in December 2009, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and clinical and audiometric findings on examination.  The Veteran reported a history of noise exposure from gunfire with hearing protection in service and in his civilian employment as a security guard.  Audiometric findings on examination were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
15
LEFT
15
15
15
10
15

Speech discrimination was 100 percent in each ear.  Otoscopic examination and high level word recognition scores were unremarkable, middle ear pressure and mobility was normal, and acoustic reflexes were present at normal levels without decay, bilaterally.  The examiner also indicated that there was no evidence of significant threshold shift from the Veteran's original service induction examination in 1987.  The diagnoses included normal hearing bilaterally and a reported history by Veteran of intermittent bilateral tinnitus.  The examiner opined that it was less likely than not that the Veteran's tinnitus began in service and was less likely than not that it was due to military noise exposure.  The examiner commented that the Veteran's reported episodes of noise exposure in service was consistent with normal auditory function and was not consistent with the presence of tinnitus with an etiology of noise exposure.  

The evidence of record also includes numerous private medical records showing treatment for various maladies from 1985 to 2006.  Private treatment records dated in May 1999, showed that the Veteran was seen ear discomfort after a moth flew in his left ear.  However, the Veteran made no mention of any other ear problems, hearing loss or tinnitus.  A private report, dated in November 2003, showed that the Veteran reported he was hard of hearing, but denied any dizziness, vertigo or dysphagia.  However, when seen by another private doctor in September 2006, the Veteran denied any hearing difficulty or vertigo.  At that time, the Veteran reported that he worked as an armed security guard at a Federal building.  

VA outpatient records showed that the Veteran was seen for various maladies from March 2010 to May 2011.  The records do not show any complaints, treatment, abnormalities or diagnosis for any hearing problems or tinnitus.  

In this case, there is no competent evidence of hearing disability for VA purposes at anytime either in service or at present.  The diagnostic findings on VA audiological examination in December 2009 failed to show any evidence of a hearing disability for VA compensation purposes, or as defined by the Court in Hensley, 5 Vet. App. 155.  Absent evidence of a hearing loss in service or at present, there is no basis for a favorable disposition of the claim for bilateral defective hearing.  

Concerning the claim for tinnitus, the Board finds that the December 2009 VA opinion is the most persuasive evidence of record, as it was based on a thorough examination of the Veteran and included discussions of all relevant facts.  The VA audiologist indicated that the Veteran's reported tinnitus was not consistent with a noise exposure etiology and concluded that it was less likely than not that it was related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  

Regarding the Veteran's contentions, while he is competent to describe his experiences and symptoms, the etiology of his current disabilities may not be diagnosed via lay observation alone, and he has not been shown to have the expertise to provide an opinion concerning the complex medical questions of the nature or etiology of the claimed disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Veteran has never alleged that he had tinnitus in service, and did not report any history of tinnitus until many years thereafter.  While the Veteran reported that he was "hard of hearing" when treated by a private neurologist in November 2003, he made no mention of tinnitus or any other ear problems.  Similarly, a private treatment report in September 2006, noted that the Veteran specifically denied any hearing difficulty.  When there is a lack of continuity of medical treatment, it is crucial that lay evidence of continuity of symptoms be credible in order to fill the void of the absence of medical evidence.  

Here, the Board finds that the VA audiologist's opinion that the Veteran's reported history of intermittent tinnitus was not consistent with noise induced tinnitus is most persuasive.  Moreover, the Veteran has not submitted any competent or credible evidence to rebut that opinion.  Thus, the most probative evidence of record consists of the December 2009 VA medical opinion.  

Based on the discussion above, the Board finds that the most probative evidence of record is against the claims of service connection for bilateral defective hearing and tinnitus.  Therefore, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  


REMAND

Concerning the claim for a low back disability, in his notice of disagreement received in August 2010, the Veteran reported that he was treated for back pain and put on three days restricted duty during basic training at Ft. Knox, and that he reinjured his back during advanced individual training (AIT) at Ft. Rucker, and was diagnosed with a pinched nerve and treated with medication.  

While the evidentiary record showed that the RO obtained all available records from the Veteran's National Guard unit (HH&C Avn Bde, 49th AR Div) in Austin, Texas and the National Personnel Records Center (NPRC), it does not appear that any attempt was made to obtain records from the training units at the two military bases where he reportedly was treated for back problems.  The Veteran's DD 214, showed that he was assigned to B Co, 4th ATB, TRADOC, TC at Ft. Rucker for AIT.  The record does indicate the training unit the Veteran was assigned to in basic training.  As these records are relevant to the Veteran's claim and are within the purview of VA, they must be obtained.  If the records can not be located, were destroyed or are unavailable, this must be confirmed through appropriate channels.  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to obtain all available STRs from the medical facilities at Ft. Knox from November 1987 to January 1988, and at Ft. Rucker from January through May 1988, and associate them with the claims file.  If no such records can be found, or if they have been destroyed, ask for specific confirmation of that fact.  

2.  If evidence is obtained showing that the Veteran was treated for low back problems in service, he should be afforded a VA examination to determine the nature and etiology of any current low back disability.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  After reviewing all of the evidence of record, including the STRs and post service medical reports, the examiner should render an opinion as to whether it is at least as likely as not that any current low back disability was first manifested in service, or is otherwise related to service.  



A fully articulated medical rationale for any opinions expressed should be set forth in the examination report.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the appropriate examiner for completion of the opinion).  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


